 



The Chefs’ Warehouse, Inc. 8-K [chef-8k_040615.htm]

Exhibit 10.4



CONVERTIBLE SUBORDINATED NON-NEGOTIABLE PROMISSORY NOTE

 

THIS NOTE AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS PROVIDED HEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION IS PERMITTED UNDER RULE 144 OF THE ACT OR IS OTHERWISE EXEMPT FROM
SUCH REGISTRATION.

 

THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER
AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF
APRIL 6, 2015 BETWEEN THE HOLDER AND JPMORGAN CHASE BANK, N.A., AS COLLATERAL
AGENT, IN CONNECTION WITH (1) THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS
OF APRIL 17, 2013 AMONG CERTAIN AFFILIATES OF THE COMPANY, AS BORROWERS, THE
OTHER LOAN PARTIES FROM TIME TO TIME PARTY THERETO, THE LENDERS FROM TIME TO
TIME PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT, AS THE SAME MAY BE AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, (2) THE NOTE PURCHASE AND GUARANTEE
AGREEMENT, DATED AS OF APRIL 17, 2013, BY AND AMONG CERTAIN AFFILIATES OF THE
COMPANY, AS CO-ISSUERS AND GUARANTORS, AND THE PURCHASERS PARTY THERETO, AS THE
SAME MAY BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME AND (3) THE SENIOR OBLIGATIONS (AS SUCH TERM IS DEFINED IN SAID
SUBORDINATION AGREEMENT) (INCLUDING INTEREST) OWED BY THE CHEFS’ WAREHOUSE, INC.
OR ANY SUBSIDIARY THEREOF TO THE HOLDERS OF SENIOR OBLIGATIONS (AS SUCH TERM IS
DEFINED IN SAID SUBORDINATION AGREEMENT), AND THE HOLDER BY ITS ACCEPTANCE
HEREOF SHALL BE BOUND BY THE PROVISIONS OF SUCH SUBORDINATION AGREEMENT, AND ANY
AMENDMENTS TO THIS PARAGRAPH SHALL BE NULL AND VOID AND OF NO EFFECT WITHOUT THE
PRIOR WRITTEN CONSENT OF SUCH COLLATERAL AGENT.

 

Del Monte Capitol Meat Company, LLC
Convertible Subordinated Non-Negotiable Promissory Note

 



$7,350,000 April 6, 2015

 

Del Monte Capitol Meat Company, LLC, a Delaware limited liability company
(“Company”), for value received, hereby promises to pay to TJ Seafood, LLC
(“Holder”), the principal amount of Seven Million and Three Hundred and Fifty
Thousand Dollars and no cents ($7,350,000) (the “Principal Sum”) with interest
on the unpaid principal balance hereof, all as hereinafter further provided.

 



 

 

 



1.      PURCHASE AGREEMENT. This Convertible Subordinated Non-Negotiable
Promissory Note (this “Note”) has been issued by Company pursuant to an Asset
Purchase Agreement, dated as of January 11, 2015, by and among The Chefs’
Warehouse, Inc., a Delaware corporation (“Parent”), Company, Holder, T.J.
Foodservice Co., Inc., a California corporation (“Service,” and, together with
Holder, the “Company Sellers”), the Shareholders party thereto, and the Sellers’
Representative (as it may be amended from time to time in accordance with its
terms, the “Purchase Agreement”). Initially capitalized terms not defined herein
shall have the respective meanings assigned to them in the Purchase Agreement.

 

2.      PAYMENTS.

 

2.1      Maturity. If this Note has not previously been converted in accordance
with Section 3 (or notice has not been given by Holder of its intent to convert
this Note pursuant to Section 3) or redeemed in accordance with Sections 2.4(b)
or 2.6, then the entire outstanding principal of, and any accrued and unpaid
interest on, this Note shall be due and payable in full on April 6, 2021 (the
“Maturity Date”).

 

2.2      Interest. Interest on this Note shall accrue from the date hereof until
this Note is paid in full at the rate of 2.5% per annum, and shall be payable
annually in arrears on April 6 of each calendar year, beginning on April 6,
2016, and, if this Note has not been fully converted in accordance with the
terms of Section 3 or redeemed in accordance with Sections 2.4(b) or 2.6, on the
Maturity Date or any other date on which such unpaid principal balance shall
become due and payable in full (each such date being an “Interest Payment
Date”). All interest calculated under this Note shall be computed on the basis
of a 365/366-day year and the actual number of days elapsed in any year. If any
Interest Payment Date would fall on a day that is not a Business Day, the
payment due on such Interest Payment Date will be made on the next succeeding
Business Day with the same force and effect as if made on the Interest Payment
Date.

 

2.3      Adjustments to Principal Sum under Purchase Agreement; Right of Offset.

 

2.3.1      Purchase Agreement. At such time that there has been a final
determination pursuant to Section 1.5(d)(i) (Closing Date Adjusted EBITDA
Purchase Price Adjustment) or Section 1.5(d)(ii) (Post-Closing Adjusted EBITDA
Purchase Price Adjustment) of the Purchase Agreement that the Principal Sum
hereunder will be decreased pursuant to the terms of Sections 1.5(d)(i) or
1.5(d)(ii) of the Purchase Agreement, as applicable, the Principal Sum will be
decreased on the date of such final determination in accordance with the terms
of the Purchase Agreement.

 

2.3.2      Right of Offset. Company may, subject to the terms of the
Indemnification Agreement, offset the amount of any claim that a Buyer
Indemnitee (as defined in the Indemnification Agreement) has against a Seller
Indemnitor (as defined in the Indemnification Agreement) against the Principal
Sum hereunder. If such claim has been agreed to by Company and Sellers’
Representative or Company has delivered to Sellers’ Representative a final,
nonappealable order of a court of competent jurisdiction resolving such claim in
favor of Company, then on and after the date of such claim, the Principal Sum
will be reduced by an amount equal to such claim (as so agreed or resolved) and
no interest will accrue on that portion of the Principal Sum in respect of which
Company exercises its right of offset with respect to such claim in accordance
with this Note and the Indemnification Agreement.

 

2.3.3      Pending Claim. In addition, notwithstanding anything contained in
this Note to the contrary, to the extent that there are any pending claim(s) of
Company (the “Pending Claim”) under the Purchase Agreement or Indemnification
Agreement (the dollar amount of such pending claim(s), the “Pending Claim
Amount”) that would result in a reduction in the Principal Sum hereunder and
that remain unresolved on or after such time that any portion of the Principal
Sum or any accrued interest thereon is due and payable hereunder (such amount
payable by Company, the “Note Payable Amount”), Company will not be required to
pay the portion of the Note Payable Amount equal to the Pending Claim Amount(s)
until such time that, and except to the extent that, Company has withdrawn the
Pending Claim or Sellers’ Representative has delivered a final, nonappealable
order of a court of competent jurisdiction resolving such Pending Claim in favor
of Sellers’ Representative.

 



2

 

 

2.4      No Prepayment.

 

(a)         Except as provided in Section 2.4(b), Section 2.5 or in Section 2.6,
Company may not prepay all or any part of the principal of, or accrued and
unpaid interest on, this Note, without the prior written consent of Holder.

 

(b)        (i)      In the event that Parent or Company seek to incur any Senior
Debt (including an amendment, restatement, renewal, extension or refinancing of
the Parent Credit Agreement or the indebtedness that is the subject thereof or
any of the indebtedness that is the subject of the Parent Note Purchase
Agreement) (“Additional Financing”) and the new lender with respect to such
Additional Financing either (i) objects to the Maturity Date occurring prior to
the maturity of such Additional Financing, or (ii) as a result of the existence
of this Note imposes conditions, requirements or restrictions with respect to
such Additional Financing that Company or Parent, in their sole discretion, view
as unduly burdensome, Company may provide Holder with notice thereof (an
“Additional Financing Notice”).

 

   (ii)      Within fifteen (15) Business Days of its receipt of an Additional
Financing Notice, Holder may notify Company in writing whether it has determined
(which notification and determination shall be made in Holder’s sole discretion)
(A) to convert the outstanding Principal Sum of this Note into Common Stock in
accordance with the provisions of Section 3 hereof, or (B) to extend the
Maturity Date to a date that is six (6) months after the maturity of the
Additional Financing. Any such conversion or extension made pursuant to this
Section 2.4(b)(ii) shall be conditioned upon and effective upon the consummation
of the Additional Financing.

 

   (iii)      In the event Holder shall not have provided Company with the
notice described in Section 2.4(b)(ii) within fifteen (15) Business Days of its
receipt of an Additional Financing Notice, or if Holder notifies Company within
such fifteen (15) Business Day period that it chooses not to elect either of the
options described in such Section, Company shall notify Holder in writing
whether Company has determined (which determination shall be made in Company’s
sole discretion) (1) to continue this Note under its existing terms, or (2) to
redeem this Note. Any such redemption shall occur upon the consummation of the
Additional Financing by Company paying to Holder the outstanding principal of,
and any accrued and unpaid interest on, this Note accrued to, but excluding, the
date of such prepayment.

 

2.5      Conversion or Redemption on Change of Control. Company shall give
written notice of any proposed Change of Control to Holder at least twenty (20)
Business Days before the consummation of such Change of Control. Following
receipt of such notice from Company but in any event not less than five (5)
Business Days prior to the date of the proposed Change of Control, Holder shall
have the option, subject to and effective upon the consummation of the Change of
Control, to either (a) exercise its conversion rights in accordance with Section
3 by delivering to Company written notice thereof, or (b) elect to require
Company to redeem this Note for cash in an amount equal to the outstanding
principal of, and any accrued and unpaid interest on, this Note accrued to, but
excluding, the date fixed for redemption (the “Change of Control Redemption
Price”). The Change of Control Redemption Price shall be due and payable in full
upon the consummation of the Change of Control.

 



3

 

 

2.6      Optional Redemption. From and after the one year anniversary of the
Closing Date, if at any time the average closing trading price of a share of
Parent Common Stock on the Nasdaq Global Select Market over twenty (20)
consecutive trading days equals or exceeds the Conversion Price, Company may at
any time thereafter, in its sole discretion and without penalty, upon not less
than thirty (30) days’ prior written notice (the “Redemption Notice”) to Holder
(i) redeem this Note for cash or (ii) convert this Note into fully paid,
non-assessable shares of Parent Common Stock. Any redemption of this Note for
cash in accordance with this Section 2.6 shall occur by Company paying to Holder
on the date selected by Company, which shall not be earlier than the 31st day
following the delivery of the Redemption Notice to Holder, (the “Redemption
Date”) the outstanding Principal Sum of, and any accrued and unpaid interest on,
this Note accrued to, but excluding, the Redemption Date. Any conversion of this
Note into shares of Parent Common Stock in accordance with this Section 2.6
shall occur by Parent issuing to Holder on the Redemption Date that number of
shares of Parent Common Stock as shall be equal to the quotient resulting from
dividing the Conversion Amount (as hereinafter defined) by the Conversion Price
(as hereinafter defined).

 

2.7      Manner of Payment. Payments of principal and interest on this Note
shall be made by wire transfer of immediately available funds to a bank account
designated by Holder for such purpose from time to time by written notice to
Company, in such currency of the United States as at the time of payment shall
be legal tender; provided, however, that if any payment is due on this Note on
the Maturity Date pursuant to Section 2.1 only, Company may, in its sole
discretion, make any such payments (i) in cash or (ii) in shares of Parent
Common Stock. If Company elects to make any payment in shares of Parent Common
Stock pursuant to clause (ii) of the preceding sentence, the number of shares of
Parent Common Stock issuable shall be determined by dividing (x) the Maturity
Share Payment Amount by (y) the Maturity Share Price.

 

2.8      Waiver of Presentment. Company hereby expressly waives demand and
presentment for payment, notice of nonpayment, notice of dishonor, protest,
notice of protest, bringing of suit and diligence in taking any action to
collect any amount called for hereunder, and shall be directly and primarily
liable for the payment of all sums owing and to be owing hereon, regardless of
and without any notice, diligence, act or omission with respect to the
collection of any amount called for hereunder.

 

2.9      Subordination. Notwithstanding anything in this Note to the contrary,
the indebtedness evidenced hereby is subordinate and junior to the prior payment
of the Indebtedness of Company and its Affiliates (including Parent) for
borrowed money (other than such Indebtedness of Company that is expressly stated
to be subordinated or junior to the indebtedness evidenced by this Note),
whether outstanding as of the date of this Note or hereafter created, including,
without limitation, all Senior Obligations (as defined in the Subordination
Agreement). Immediately prior to the execution of this Note, the Holder has
entered into that certain Subordination Agreement dated as of even date herewith
(as amended, restated, supplemented or otherwise modified from time to time, the
“Subordination Agreement”) between the Holder and JPMorgan Chase Bank, N.A., as
Collateral Agent, and notwithstanding anything contained herein to the contrary,
no payments will be made by Company under this Note to the extent such payments
are prohibited by the Subordination Agreement and Holder acknowledges and agrees
that Company’s failure to make such payments shall not constitute an Event of
Default hereunder. In addition, by acceptance of this Note, Holder understands,
acknowledges and agrees that, from time to time, it shall enter into such other
agreements as may be requested by holders of Senior Obligations with respect to
the terms of the subordination of this Note to such Senior Obligations.

 



4

 

 

3.      CONVERSION. This Note shall be convertible into shares of Parent’s
common stock, par value $0.01 per share (the “Parent Common Stock”), on the
terms and conditions set forth in this Section 3.

 

3.1      Conversion Right. At any time, and from time to time, on or after the
date hereof, but in no event later than 4:00 p.m. New York City time on the
Business Day immediately preceding the Redemption Date (as defined in Section
2.6, Holder shall be entitled to convert the outstanding and unpaid Conversion
Amount (as hereinafter defined) into fully paid and non assessable shares of
Parent Common Stock in accordance with Section 3.3 (the “Shares”), at the
Conversion Rate (as hereinafter defined). No fractional shares shall be issued
upon conversion of this Note, and any portion of the Conversion Amount that
otherwise would be convertible into a fractional share shall be paid in cash in
an amount based on the Conversion Price. Company shall pay any and all stock
transfer, stamp, documentary and similar taxes (excluding any taxes on the
income or gain of Holder) that may be payable with respect to the issuance and
delivery of the Shares to Holder upon conversion of any Conversion Amount. Such
conversion right shall expire at the close of business on the Maturity Date.

 

3.2      Conversion Rate. The number of Shares issuable upon conversion of any
Conversion Amount pursuant to Section 3.1 (the “Conversion Rate”) shall be
determined by dividing (x) the Conversion Amount by (y) the Conversion Price.

 

3.3      Procedure for Conversion. To convert any Conversion Amount into Shares
on any date (a “Conversion Date”), Holder shall (a) transmit by facsimile or
otherwise in accordance with Section 8.2, for receipt on or prior to 4:00 p.m.,
New York City time, on such date, a copy of an executed notice of conversion in
the form attached hereto as Appendix I (the “Conversion Notice”) to Parent and
Company and (b) cause this Note to be delivered to Company as soon as reasonably
practicable on or following such date (but no later than within two Business
Days following the date on which the Conversion Notice is given). On or before
4:00 p.m., New York City time, on the second Business Day following the date of
receipt of a Conversion Notice, Company shall transmit by facsimile or otherwise
in accordance with Section 8.2 a confirmation of receipt of such Conversion
Notice to Holder (at the facsimile number provided in the Conversion Notice) and
Company’s transfer agent, if any. On or before 4:00 p.m., New York City time, on
the fifth Business Day following the date of receipt of a Conversion Notice,
Parent shall issue and deliver to the address as specified in the Conversion
Notice, a certificate (or non-certificated Shares represented by book-entry on
the records of Parent or Parent’s transfer agent (the “Book-Entry Shares”)),
registered in the name of Holder, for the number of Shares to which Holder shall
be entitled. Company shall, as soon as reasonably practicable and in no event
later than five Business Days after receipt of this Note and at its own expense,
issue and deliver to Holder a new Note representing the outstanding principal
not converted. The Person(s) entitled to receive the Shares issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such Shares on the Conversion Date. No adjustment or payment will
be made on conversion of any portion of the Note for interest accrued thereon.
Company’s delivery to the Holder of the full number of shares of Parent Common
Stock into which the Note is convertible, together with any cash payment for
fractional shares, shall be deemed to satisfy Company’s obligation to pay the
Principal Sum of the portion of the Note converted and to satisfy Company’s
obligation to pay accrued interest on the Principal Sum of the portion of the
Note converted attributable to the period from the most recent Interest Payment
Date to the Conversion Date.

 

4.      ADJUSTMENTS TO THE CONVERSION SHARES.

 

4.1      Stock Dividends, Splits, Etc. If, at any time while this Note is
outstanding, Parent declares or pays a dividend or other distribution on the
outstanding shares of the Parent Common Stock payable in additional shares of
the Parent Common Stock or other securities (including rights to acquire
securities), then upon conversion of this Note, for each Share acquired, Holder
shall receive, without cost to Holder, the total number of shares of Parent
Common Stock or the total number and kind of other securities, as applicable, to
which Holder would have been entitled had Holder held such Shares as of the date
on which a record is taken for such dividend or other distribution. If Parent
subdivides the outstanding shares of the Parent Common Stock by reclassification
or otherwise into a greater number of shares, the number of Shares purchasable
hereunder shall be proportionately increased and the Conversion Price shall be
proportionately decreased as of the date on which a record is taken for such
subdivision. If the outstanding shares of the Parent Common Stock are combined
or consolidated, by reclassification or otherwise, into a lesser number of
shares, the Conversion Price shall be proportionately increased and the number
of Shares shall be proportionately decreased as of the date on which a record is
taken for such combination or consolidation.

 



5

 

 

5.      EVENTS OF DEFAULT. The occurrence of any of the following events shall
constitute an event of default (an “Event of Default”):

 

(a)      A default in the payment of the principal of this Note, when and as the
same shall become due and payable; provided, however, that the exercise by
Company in good faith of its rights under Section 2.3 of this Note shall not
constitute an Event of Default nor shall an Event of Default exist if such
payment of principal is prohibited by the terms of the Subordination Agreement.

 

(b)      A default in the payment of any interest on this Note, when and as the
same shall become due and payable, which default shall continue for 15 Business
Days after the date fixed for the making of such interest payment; provided,
however, that the exercise by Company in good faith of its rights under Section
2.3 of this Note shall not constitute an Event of Default nor shall an Event of
Default exist if such payment of interest is prohibited by the terms of the
Subordination Agreement.

 

(c)      A default in the performance, or a breach, in either case in any
material respect, of any covenant or agreement of Company in this Note (other
than a default specified in clause (a) or (b) above) and continuance of such
default or breach for a period of 30 days after receipt by Company of written
notice from Holder as to such default or breach.

 

(d)      Failure to deliver the Shares due upon exercise of Holder’s conversion
rights in accordance with Section 3.

 

(e)      An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Company or its debts, or of a substantial part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Company or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered.

 

(f)      Company shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(e) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Company or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing.

 



6

 

 

6.      REMEDIES UPON DEFAULT. If an Event of Default occurs and is continuing,
Holder may exercise any or all of the following rights and remedies, subject to
Section 2.9:

 

(a)      Declare the outstanding principal of, and any accrued and unpaid
interest on, this Note to be immediately due and payable, and upon such
declaration, the outstanding principal of, and any accrued and unpaid interest
on, this Note shall immediately be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are expressly waived.

 

(b)      Exercise any and all other rights and remedies available to Holder and
otherwise available to creditors at law and in equity.

 

7.      DEFINITIONS. For the purpose of this Note, the following terms shall
have the specified meanings:

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by an Person or group (within the meaning
of the Securities Exchange Act of 1934 and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) other than (i)
Christopher Pappas, John Pappas, Dean Facatselis or Kay Facatselis, (ii) the
officers, directors or management of Parent as of the date hereof or (iii) any
corporation, limited liability company or partnership owned and controlled
directly or indirectly by an Person or Persons described in clauses (i) and
(ii), of Equity Interests representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Parent; or (b) Parent, or an Affiliate thereof, shall cease to own and control
all of the outstanding Equity Interests of Company on a fully diluted basis.

 

“Conversion Amount” means the sum of (i) the portion of the Principal Sum to be
converted and (ii) accrued and unpaid interest with respect to such Principal
Sum to, but excluding, the Conversion Date.

 

“Conversion Price” means $29.70, as such amount may be adjusted from time to
time in accordance with the terms of this Note.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Escrow Account” has the meaning assigned to such term in the Escrow Agreement.

 

“Final Release Date” has the meaning assigned to such term in the Escrow
Agreement.

 

“Indebtedness” of any Person at any date means:

 

1)all indebtedness of such Person for borrowed money;

 

2)all obligations of such Person evidenced by credit agreements, notes, bonds,
debentures or other similar instruments;

 

3)all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit or similar facilities in respect
of Indebtedness; provided, however, that in all events all obligations of
Parent, Company and their subsidiaries in respect of acceptances, letter of
credit or other similar facilities issued pursuant to the Parent Credit
Agreement and the Parent Note Purchase Agreement or any other credit agreement
shall be Indebtedness;

 



7

 

 

4)the implied debt component of any off balance sheet financing arrangement of
any Person giving rise to Off Balance Sheet Liabilities;

 

5)the capitalized lease obligations of such Person;

 

6)Swaps of such Person; and

 

7)all guaranty obligations of such Person in respect of the Indebtedness of
another Person.

 

“Maturity Share Payment Amount” means the sum of (i) the portion of the
Principal Sum to be paid in shares of Parent Common Stock pursuant to Section
2.7 and (ii) accrued and unpaid interest with respect to such Principal Sum to,
and including, the Maturity Date.

 

“Maturity Share Price” means the average closing trading price per share of
Parent Common Stock on the Nasdaq Global Select Market, or such other market or
exchange on which shares of Parent Common Stock are then traded, over the twenty
(20) trading days ended on the business day immediately preceding the Maturity
Date.

 

“Off Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
receivables sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any sale and leaseback transactions
which do not create a liability on the consolidated balance sheet of such
Person, (c) any liability of such Person or any of its Subsidiaries under any
financing lease, or (d) any obligations of such Person or any of its
Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.

 

“Parent Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of April 17, 2013, among Dairyland USA Corporation, The
Chefs’ Warehouse Mid-Atlantic, LLC, Bel Canto Foods, LLC, The Chefs’ Warehouse
West Coast, LLC, and The Chefs’ Warehouse of Florida, LLC, as borrowers, the
other loan parties from time to time party thereto, the financial institutions
party thereto as lenders, and JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent (as the same may be amended and restated, supplemented or
otherwise modified or amended from time to time).

 

“Parent Note Purchase Agreement” means that certain Note Purchase and Guarantee
Agreement, dated April 17, 2013, by and among Dairyland USA Corporation, The
Chefs’ Warehouse Mid-Atlantic, LLC, Bel Canto Foods, LLC, The Chefs’ Warehouse
West Coast, LLC, and The Chefs’ Warehouse of Florida, LLC, as issuers, The
Chefs’ Warehouse, Inc., Chefs’ Warehouse Parent, LLC, Michael’s Finer Meats,
LLC, Michael’s Finer Meats Holdings, LLC and other parties thereto, as
guarantors, and each of the several purchasers (as the same may be amended and
restated, supplemented or otherwise modified or amended from time to time).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership or other entity.

 



8

 

 

“Senior Debt” means:

 

(1)     all Indebtedness of Parent, Company or any of their Subsidiaries under
or in connection with the Parent Credit Agreement or under any other credit
facilities entered into in connection with the refinancing of the Indebtedness
outstanding under the Parent Credit Agreement;

 

(2)     all Indebtedness of Parent, Company or any of their Subsidiaries under
or in connection with the Parent Note Purchase Agreement or under any other note
purchase agreements or credit facilities entered into in connection with the
refinancing of the Indebtedness outstanding under the Parent Credit Agreement;

 

(3)     any other Indebtedness of Parent, Company or any of their Subsidiaries
owed to any Person other than Holder or Service, unless such indebtedness is
expressly subordinated in right of payment to this Note; and

 

(4)     with respect to each of the items listed in the preceding clauses (1),
(2) and (3), all Indebtedness, guaranties and obligations owed by Parent,
Company or any of their Subsidiaries pursuant to or in connection therewith,
including without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to Company, Parent or
any of their Subsidiaries, regardless of whether such claim is permitted or
allowed in such proceeding), reimbursement obligations, prepayment premium,
fees, expenses, indemnification payments, costs and expenses (including all fees
and expenses of counsel to any holders of Senior Debt), in each case whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising, and all obligations and liabilities incurred in
connection with collecting and enforcing the foregoing, together with all
renewals, extensions, modifications or refinancings thereof.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar function) of such entity, and any partnership or joint venture if more
than a 50% interest in profits or capital thereof is owned by such Person or one
or more of its Subsidiaries or such Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the approval of such Person or one or more of its Subsidiaries). Unless
the context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.

 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps, commodity swaps and similar obligations
obligating such Person to make payments, whether periodically or upon the
happening of a contingency. For the purposes of this Note, the amount of the
obligation under any Swap shall be the amount determined in respect thereof as
of the end of the then most recently ended fiscal quarter of such Person, based
on the assumption that such Swap had terminated at the end of such fiscal
quarter, and in making such determination, if any agreement relating to such
Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount so determined.

 

8.     MISCELLANEOUS.

 

8.1     Lost or Destroyed Note. Upon receipt of evidence reasonably satisfactory
to Company of the loss, theft, destruction or mutilation of this Note and, in
the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory in form and amount to Company, or, in the case
of any such mutilation, upon surrender and cancellation of this Note, Company,
at its expense, shall execute and deliver, in lieu thereof, a new Note of like
date and tenor.

 



9

 

 

8.2     Notices. All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Note shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the next Business Day, in each case with electronic confirmation of receipt, (c)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) Business Day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. If any time period
for giving notice or taking action hereunder expires on a day that is not a
Business Day, the time period shall automatically be extended to the Business
Day immediately following such day. Such notices, demands, requests, consents
and other communications shall be sent to the following parties at the following
addresses.

 

if to Company, to:

 

Del Monte Capitol Meat Company, LLC 

c/o The Chefs’ Warehouse, Inc. 

100 East Ridge Road 

Ridgefield, CT 06877 

Attn: Alexandros Aldous, General Counsel

 

with copies to (which shall not constitute notice to the Buyer or Parent):

 

Bass, Berry & Sims PLC 

150 Third Avenue South, Suite 2800 

Nashville, TN 37201 

Attn: D. Scott Holley, Esq.

 

if to Holder, to:

 

      TJ Seafood, LLC

      c/o TPBS, LLP

      1545 River Park Dr.

      Suite 375

      Sacramento, CA 95815

 

      With an optional copy to:

 

      Wagner Kirkman Blaine Klomparens & Youmans, LLP

      10640 Mather Blvd., Suite 200

      Mather, CA 95655

      Attn: Belan K. Wagner, Esq.

 

8.3     Waivers. The rights and remedies provided for herein are cumulative and
not exclusive of any right or remedy that may be available to Holder whether at
law, in equity, or otherwise. No delay, forbearance, or neglect by Holder,
whether in one or more instances, in the exercise of any right, power,
privilege, or remedy hereunder or in the enforcement of any term or condition of
this Note shall constitute or be construed as a waiver thereof. No waiver shall
constitute or be construed as a continuing waiver or a waiver in respect of any
subsequent breach, either of similar or different nature, unless expressly so
stated in such writing.

 



10

 

 

8.4     Specific Enforcement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of Sections 2.9, 3 and 4 of
this Note were not performed in accordance with their specific intent or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to seek an injunction or injunctions to prevent or cure breaches of the
provisions of Sections 2.8, 3 and 4 of this Note, in addition to any other
remedy to which they may be entitled by law or equity.

 

8.5     Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by, and
construed in accordance with, the Laws of the State of New York without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of New York. In
furtherance of the foregoing, the internal Law of the State of New York shall
control the interpretation and construction of this Note, even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive Law of
some other jurisdiction would ordinarily apply.

 

8.6     Successors and Assigns. This Note and the rights and obligations
hereunder shall not be assigned, delegated, or otherwise transferred (whether by
operation of law, by contract, or otherwise) without the prior written consent
of the other party hereto, which consent may be withheld in such other party’s
sole discretion. Any attempted assignment, delegation, or transfer in violation
of this Section 8.6 shall be void and of no force or effect.

 

8.7     Amendments. This Note may be amended, modified, or supplemented only
pursuant to a written instrument making specific reference to this Note and
signed by Company and Holder. Notwithstanding anything herein to the contrary,
this Note may not be amended, restated, supplemented or otherwise modified,
except to the extent expressly permitted pursuant to the terms of the
Subordination Agreement.

 

8.8     Severability. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note is held to be invalid or unenforceable in any
respect, such invalidity or unenforceability shall not render invalid or
unenforceable any other provision of this Note.

 

8.9     Descriptive Headings; No Strict Construction. The descriptive headings
of this Note are inserted for convenience only and do not constitute a
substantive part of this Note. The parties to this Note have participated
jointly in the negotiation and drafting of this Note. If an ambiguity or
question of intent or interpretation arises, this Note shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Note. The parties agree that prior drafts of this Note
shall be deemed not to provide any evidence as to the meaning of any provision
hereof or the intention of the parties hereto with respect to this Note.

 

[signature page follows]

 

11

 

 

IN WITNESS WHEREOF, the parties have caused this Note to be duly executed and
delivered by their duly authorized representatives as of the date first above
written.

 



  Company:       Del Monte Capitol Meat Company, LLC    





  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: Corporate
Secretary and General Counsel

  

  Holder:    







  TJ SEAFOOD, LLC    





  By: /s/ John DeBenedetti   Name: John DeBenedetti   Title: President





 

 



 

 



 

APPENDIX I

 

CONVERSION NOTICE

 

Reference is made to the Convertible Subordinated Non-Negotiable Promissory Note
(the “Note”) issued to the undersigned by Del Monte Capitol Meat Company, LLC
(“Company”). In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock of The Chefs’ Warehouse, Inc., par
value $0.001 per share (the “Parent Common Stock”), as of the date specified
below.

 



  Date of Conversion:  

 



Aggregate Conversion Amount to be converted:  



 



Please confirm the following information:

 

Conversion Price  

 

Number of shares of Parent Common Stock to be issued:  





 

 





Please issue the Parent Common Stock into which the Note is being converted in
the following name and to the following address:

 



  Issue to:                            

 



Facsimile Number:  





 



Authorization:     By:     Title:     Dated:  



 



--------------------------------------------------------------------------------

 

